Exhibit 10.1
 
September 29, 2014
 


 
Via E-mail Only


Gary Wilcox, CEO
Jerry McGuire, CFO
Cocrystal Pharma, Inc.
19805 North Creek Parkway
Bothell, WA 98011




Re:          Claim Letter Dated September 29, 2014


Dear Gary and Jerry:
 


As you know, we submitted the enclosed claim letter to Corporate Stock Transfer
(the "Escrow Agent') on September 29, 2014, which letter sets forth the basis of
our claims against those 600,000 MusclePharm Corporation ("MSLP") shares
currently being held by the Escrow Agent (the "Claim Letter ").  The Claim
Letter claims $4,675,928.84 (the "Claimed Amount ") or 372,881 shares (the
"Claimed Shares").
 
•
 
In exchange for you conceding that 90,000 shares be released to MSLP, MSLP will
withdraw the Claim Letter as it pertains to all matters stated therein, provided
however, MSLP will not withdraw that portion of the Claim Letter. Claimed
Amount, and/or Claimed Shares that relates in any way to the 580 Garcia Lease,
including, without limitation, the lawsuit or any future known or unknown claim
s that are not specifically stated in the Claim Letter that do not relate in
anyway to 580 Garcia Lease. 1



•
 
MSLP will maintain the Claim Letter as it pertains to 580 Garcia Lease and will
enforce its right to have $3,036,723.84 wo1th of MSLP's shares maintained in
escrow until such time as MSLP and Cocrystal Pharma , Inc. can reach a mutually
agreeable arrangement with respect to 580 Gar·cia Lease. We note that any such
arrangement would require you to deliver notice and assurances to MSLP that the
lawsuit has been dropped, with prejudice, and that the note holder and landlord
will no longer seek to evict MSLP so long as MSLP continues to pay its rent on
time.

 
By this letter we would like to propose the following mutually beneficial
arrangement, subject to a definitive settlement agreement , to expedite
resolution of the Claim Letter:
 
 
 
1 These 90,000 shares are intended to reimburse MSLP for expenses incurred by
Cocrystal and paid for by MSLP, which expense and disbursement s MSLP has been
indemnified  for.

 
 

--------------------------------------------------------------------------------

 

    Gary Wilcox
    Jerry McGuire
September 29, 2014
    Page 2 of 2
 
If you are agreeable to the foregoing terms, please file notice to the escrow
agent and MSLP that you have conceded 90,000 shares be released to MSLP.  After
we receive this notice we will modify the claim letter in accordance with the
provisions above, and will deliver a definitive settlement agreement evidencing
that that MSLP has released Cocrystal for the claims specifically stated in the
Claim Letter , other than those that pe1tain to the 580 Garcia Lease.
 


This letter, and your acceptance of the aforementioned terms are, without waiver
of any rights , agreements, understandings, indemnities, claims or causes of
action in law or in equity , which may be asserted by MSLP in any court or
tribunal , whether known or unknown , which have not specifically been stated in
the Claim Notice, provided however, that all claims set forth in the Cl aims
Notice pertaining to 580 Garcia Lease or any future known or unknown claims that
are not specifically stated in the Cl aim Letter that do not relate in any way
to 580 Garcia Lease are expressly reserved.
 
 
    We hope we can resolve these issues amicably and in the most expedient
manner possible.



Sincerely yours,




/s/ Richard Estalella
Richard Estalella
(As President of MusclePharm Corporation)


    We ask that you indicate you acceptance and understanding of the foregoing
terms by countersigning and returning a copy of this Letter to us no later than
September 29, 2014.
 

/s/ Gerald A. McGuire
Gerald A. McGuire
Cocrystal Pharma Inc.
By: Gerald A. McGuire
Title: CFO


   cc: Edward Schauder
   Steven Rubin

 
 

--------------------------------------------------------------------------------

 
 
September 29. 2014
 
Via Federal Express and Facsimile
 
Corporate Stock Transfer, Inc. 
Attention Carolyn Bell, President 
3200 Cherry Creek Drive South 
Denver , CO 80209
Attention: Carolyn Bell, President
 
Biozone Pharmaceuticals, Inc.
Attention: Elliot Maza, Chief Executive Officer
550 Sylvan Avenue, Suite 1010
    Englewood Cliffs, N.J  07632
 
    Cocrysta1 Pharma, Inc.
Attention: Gary Wilcox, Chief Executive Officer
19805 North Creek Parkway 
Bothell , Washington 98011


Re:  Claims Notice: Claim to Excrowed Shares Pursuant to the Escrow Agreement
Dated January 2, 20141
 
To the Above-Named  Persons:
 
Pursuant to Sections 1.3 and  1.4 of the Escrow Agreement , dated as of January
2, 2014, by and among MusclepharmCorporation , a Nevada corporation ("MSLP “);
Biozone  Laboratories, Inc., a Nevada corporation and wholly owned subsidiary of
MSLP; Biozone Pharmaceuticals , Inc. ("BZNE"), a Nevada corporation; Biozone
Laboratories, lnc. a California corporation (collectively the "Sellers"); Baker
Cummins, Corp., a Nevada corporation; and Corporate Stock Transfer , Inc. as
escrow agent (term s defined in the Escrow Agreement have the same meaning when
used herein), the undersigned hereby certifies that MSLP is entitled to
indemnification for Indemnified Losses  pursuant to Article ITI of the APA in an
amount equal to $4,675,928.84 (the “Claimed Amount”) or 372,881 shares base on
the market price at the close of market on September 26,2014 (the “Claimed
Shares"').  MSLP further certifies that the nature of the Claimed Amount is as
follows:
 
 
 
 
 
1  This letter is without  waiver  to any claim for indemnity  for the benefit
 of Musclepharm Corporation , even  if that claim  is not asserted
 in this Letter.   Capitalized terms herein without definition
take the meaning given to the them in the Escrow Agreement.
 
2 The APA defines Indemnified Losses as:
“any and all actions, suits, proceedings, demands,
liabilities, damages, claim s, deficiencies,
 fines, penalties, interest , assessments, judgments, losses, Taxes, costs and expenses , including, without limitation, reasonable fees and disbursements
 of counsel.”

 
 

--------------------------------------------------------------------------------

 

    Corporate Stock Transfer 
Attn: Carolyn Bell. President
Claims Notice
    September 29, 2014
    Page 2 of 6




INDEMNIFIED LOSSES RELATED TO BUSINESS AND OPERATIONS


Article 10 of the APA indemnifies MSLP for any “any and all Indemnified Losses related
to the business operations of Sellers Prior to the Closing Date."
 


Unqualified Factoring Expenses
 
MSLP has incurred $365,822.47 of Indemnified Losses arising from improper use of
a factoring agreement between Sellers and Midland American Capital Corp. dated
in or about March 2013 (the "Factoring Agreement").
   
    In connection with the APA, MSLP and BZNE entered into a side agreement on
January 2, 2014 that provided MSLP would pay off the factoring arrangement and
collect the receivable s then due and owing to BZNE or Midland American Capital.
The payoff amount included certain of seller's obligations unrelated to the
Factoring Agreement. These obligations were related to business expenses before
the closing date and so they were indemnified. Furthermore, these expenses
included payroll and operating expenses totaling $365,822.74- expenses that were
never covered by monies from the Factoring Agreement prior to MSLP 's agreement
to settle BZNE account with Midland American Capital.

    Accordingly, MSLP claims $365,822.74 from the escrowed shares.
 


Expired lnventorv and Disposal Fees



MSLP has incurred $684,393.65 in Indemnified Losses related to fees incurred
from the disposal of expired inventory. Since the Closing Date MSLP has
identified $578,412 worth of inventory which had expired as of the Closing date,
and spent an additional $105,981.65 in fees related to the disposal of this
inventory - fees for which MSLP was indemnified.
 
    Accordingly, MSLP claim s $684,393.65 from the escrowed shares.
 


Uncollectable Accounts Receivable


    MSLP has incurred $32,116.77 in Indemnified Losses from uncollectable
accounts receivable. Since the Closing Date MSLP has identified the following
uncollectable invoices dated prior to the closing, which are uncollectable:

 
•
 
Invoice dated 10/3 1113 to Moko Therapeutics for 7,356.85;



•
 
Invoice dated 11/2013 to Beta Pharmaceutical for $2,763.12; and



•
 
Invoice dated 1 1125/ 13 to Life Extension for $21,996.80



Accordingly, MSLP claims $32,115.77 from the escrowed shares.
 
 
 

--------------------------------------------------------------------------------

 

    Corporate Stock Transfer 
   Attn: Carolyn Bell, President C aims Notice
September 29. 20 l 4
    Page 3 of 6


Pre-Closing Accounts Receivable
 


    MSLP has incurred $296,711.44 in Indemnified Losses related to accounts
receivable losses.  The triggering events that caused these losses Indemnified
Losses before closing:
 
•  
Acella Credit- $16,550.00 refund for overpayment occurring prior to closing ;

 


•  
Acne.org- $372.00 pallet charge that was improperly billed prior to closing;

 
 
•  
B&A Health Products- $16,655.54, credit was given post -closing for the client 's
financing of raw materials in 20 13;

 


•  
Blissworld- $128,089.42 for credits issued in 2013.
 These credits were applied against invoices issued after closing ;

 


•  
BZNE-
 $16.950 in cash deposits to Mechanics banks , which deposits were purchased by MSLP;

 


•  
Cosmetic Den11atology - $10,000 credit was applied post-closing due to a
freight arrangement in place for 2013;

 


•  
Cosmetic Dermatology  - $50,000 credit for purchase  of raw materials in 2013,
which was credit to the customer post-closing;

 


•  
Cosmetic Dermatology- $6,950.29 refund from a billing error in December 2013;

 


•  
J-Networks- $8,254.81 refund for raw material s purchased in November 2013;

 


•  
McKesson- $106.92 credit given post-closing related to 2013 invoices;

 


•  
Savvier Credit- $41 ,270.65 credit issued for payments made to Midland in
Deceber 2013; and

 
 
•  
Your Energy Systems - $1,971.70 refund  for overpayment  for raw materials in
2013.

 
    Accordingly, MSLP claims $296,711.44 from the escrowed shares.

 
 

--------------------------------------------------------------------------------

 

   Corporate Stock Transfer
   Attn:  Carolyn Bell. President 
   Claims Notice
   September 29. 2014
   Page 4 of 6
 
Pre-Closing Operating Expenses
 
    MSLP has incurred $207,723.84 in Indemnified Losses related to pre-closing
operating expenses. These expenses are outlined in Schedule A to this letter,
which is enclosed herewith.
 
INDEMNIFIED LOSSES RELATED TO BREACH  OF CONTRACT

 
MSLP has or will suffer $3,036,571.30 of Indemnified Losses arising from a
lawsuit commenced against sellers titled: 580 Garcia Properties. LLC vs. Biozone
Laboratories. Inc. et al. PS 14-0407, Superior Court of California, County of
Contra Costa (the '·Lawsuit"). The Lawsuit pertains to a breach of the lease
agreement between BZNE and 580 Garcia Properties, LLC (the “Landlord”), which
was executed on March 1, 2004 (the '"Lease"). The Lease was assigned to MSLP in
violation of its terms.


Article 10(a)(iii) of the APA provides that Sellers agreed to indemnify MSLP
for:


any and all Indemnified Losses related to or arising from claim for breach of
contract existing on or prior to the Closing Date, and/or which are brought
after the Closing Date for acts and omissions by Sellers, which occurred prior
to the closing date .


Additionally, MSLP and ("BZNE'') executed a separate indemnity agreement dated
January 2, 20 14 (the “Side“) regarding the subject matter of the lawsuit that
provided:


BZNE agrees to unconditionally defend. indemnify and hold harmless MSLP and its
Affiliates ... from against and in respect of any and all actions and causes of
action, suits, claims, controversies, liabilities, damages, costs and reasonable
attorney’s fees which the Indemnified Parties may suffer, expend or incur as a
consequence of any actions, claims or proceedings brought by… [580 Garcia
Properties, LLC] because of or based upon the failure of the parties to obtain
Landlord’s consent to the transfer of the Garcia Lease. Such recoverable damages
will include payment of all relocation expenses (which MSLP·s management has
advised BZNE could exceed $3.0 million) if such relocation is necessary,
including payment of moving expenses and any rental amounts at a new facility
that are in excess of the rental amounts under the Garcia Lease and incurred
during the period of the Garcia Lease would have been in effect.

*          *          *

 
 

--------------------------------------------------------------------------------

 
 



 
Corporate Stock Transfer
Attn: Carolyn Bell. President
Claims Notice
September 29, 2014
    Page 5 of 6
 


In addition to, and without limiting, any other right or remedy at law or in
equity that MSLP shall have in the event that BZN E shall breach its obligations
hereunder, BZN E acknowledges that MSLP shall be able to make a claim for any
breach of this Agreement against the Escrowed Stock Consideration.


This Lease \vas assigned to MSLP without the consent of the Landlord, which
consent was required by the Lease. Based on the terms of the APA and the Side
Indemnity, as set forth above, BZNE has indemnified MSLP for the lawsuit and any
other damages that may arise .from Lease, including , relocation expenses.
Despite MSLP's diligent good faith effort to resolve the lawsuit, the Landlord
appears intent on evicting MSLP. Accordingly, Sellers must indemnify MSLP for
the following amounts:
 
•  
Litigation fees of $36,571 .30 related to the Lawsuit: and

 


•  
Anticipated Relocation Expenses $3,000,000.

 


INDEMNIFIED LOSSES RELATED TO THE APA

 
The APA provided in paragraph 12.7 that each party was to cover its own costs
related to the APA, including legal fees. Sellers agreed to indemnify for “·any
and all Indemnified Losses arising from or in connection with any breach or
violation of the covenants or agreement s of Sellers contained in the [APA]." In
this respect, MSLP has incurred $52,589.10 of indemnified Losses in connection
with Sellers breach of the APA itself as follows:
 
•  
Sellers· legal fees of $8, 179.10 charged to the old company prior to closing ; and

 


•  
Valuation fees of $44,4 10.00 paid to Gilford & Fong Associates.


 
 

--------------------------------------------------------------------------------

 

 





Corporate Stock Transfer
Attn: Carolyn Bell. President
Claims Notice
September 29, 20 I 4
    Page 6 of 6
 


    Accordingly, we request you contact us at 4721 Ironton Street, Building A,
Denver, Colorado 80239, or by telephone at (303) 396-6113 on or before September
30, 2014 to arrange tender of the Claimed Shares.

 
 
Dated:  Denver. Colorado
             September 29, 2014
 




MusclePharm Corporation
 
/s/ Richard Estalella   
By: Richard Estalella
Title: President












 


cc: Nason Yeager , Gerson , White & Lioce, P.A.
          Sichenzia Ross Friedman Ference LLP